Title: To James Madison from Elisha Fisher & Company, 11 August 1802
From: Elisha Fisher & Company
To: Madison, James


Letter not found. 11 August 1802, Philadelphia. Mentioned in Brent to Elisha Fisher & Co., 18 Aug. 1802 (DNA: RG 59, DL, vol. 14), as enclosing “two accounts against the Governor of the Indiana Territory for printing.” Brent replied that in JM’s absence he had sent the documents to the Treasury Department for settlement “but they have just been sent back, with a note, of which I subjoin a copy”; he returned “the account in question, that you may if you think proper, procure the necessary assignments, to entitle you to the benefits of them.” Brent wrote to the company again on 9 Oct. 1802 (ibid.), acknowledging a letter of 25 Sept. (not found) and stating that the amount due would be remitted by the U.S. treasurer “in the early part of next week.”
